Citation Nr: 1519001	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a heart disability.

2.  Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 21, 1970 to June 4, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim." Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims. 

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b) , the statute governing claims previously denied in a Board decision, the Court of Appeals for Veterans Claims (Court) has discussed Boggs in the context of claims previously denied only by the agency of original jurisdiction (AOJ) and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204. The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id. 

The Board notes that the RO has previously adjudicated the issue of entitlement to service connection for rheumatic heart disease.  However, considering the Veteran's statements, the fact that he is not competent to render a diagnosis, and from the medical evidence of record, it appears that the instant claim is part and parcel of the previously denied claim.  See Velez, 24. Vet. App. At 204 (determining that a different diagnosis raises a new claim may have the long-term consequence of limiting a claimant's effective date if benefits are ultimately awarded).  Accordingly, the Board has recharacterized and broadened both issues as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a heart disability was originally denied in a September 1970 rating decision; the Veteran was notified of such denial and his appellate rights, and no new and material evidence was received within one year of its issuance.

2.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for a heart disability.


CONCLUSIONS OF LAW

1.  The RO's September 1970 denial of the service connection claim for a heart disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In this case, the Veteran's claim for entitlement to service condition for a heart disability was initially denied in a September 1970 rating decision.  The claim was denied based on lack of any heart disability service.  The Veteran was notified of the denial in a letter dated September 1970, and he did not appeal, and new and material evidence was not received within one year of that decision.  The September 1970 rating decision, therefore, is final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the last final denial includes medical records describing the nature of the Veteran's heart disability and reflecting the Veteran's reports of severe chest pain.  These records, when considered with the other evidence of record, particularly the Veteran's reports of severe chest pain during active duty, triggers VA's duty to assist, which might raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for a heart disability is reopened; to that extent only, the appeal is allowed.


REMAND

The Veteran should be afforded a VA examination to determine the nature and etiology of his current heart disability.

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his heart disability.  The examiner should be provided with the Veteran's claims file.  All appropriate testing should be conducted.  The examiner should provide a medical opinion that addresses the following:

a)  Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran had a preexisting heart condition?

b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing heart condition WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress of the condition.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the June 1, 1970 Naval Aptitude Board Report describing the Veteran's severe chest pains and "history of such symptoms since the age of 11 years."

c)  If the diagnosed disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred during or as a result of service, to include reported chest pains therein?

The examiner must provide a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be made without speculating.

2.  Thereafter, readjudicate the issue on appeal. If any portion of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


